DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/2021, 3/30/2021, 1/22/2020 and 1/3/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1, 3, 5, 6, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/119257 A1 Imamura (for examination purposes the examiner has relied upon the provided English translation).
2:	As for Claim 1, Imamura depicts in Figures 1, 2 and 11 and teaches Page 12, Lines 1-15 and Page 13, Lines 1-29 An imaging apparatus comprising: an imaging unit (IP) which has a pixel group (Pa1-Pa4) that includes a first pixel group including a pixel capable of receiving light having a first polarization (Pa3) direction, and a second pixel group (Pa1, Pa2 and Pa4); and an image forming unit (processing unit PR 1) 
3:	As for Claim 3, Imamura depicts in Figures 1, 2 and 11 and teaches Page 12, Lines 1-15 and Page 13, Lines 1-29 wherein the first polarization direction and the second polarization direction are identical to each other. Imamura depicts in Figure 2B Pixels Pa1 and Pa2 can capture light having identical polarizations.
4:	As for Claim 5, Imamura depicts in Figures 1, 2 and 11 and teaches on Page 15, Lines 7-15 wherein the image forming unit (IP) simultaneously forms the first image and the second image. All pixels are exposed to light to generate the image at the same time.
5:	As for Claim 6, Imamura depicts in Figures 1, 2 and 11 and teaches on Page 35, Line 30 thru Page 36, Line  26 wherein the imaging unit (IP) includes a plurality of pixel units each of which includes a plurality of pixels (Pa1-Pa4) each having a predetermined number of light receiving elements, and a polarization unit that causes the pixels to receive linear polarized lights having polarization directions different for each of the pixels.
6:	As for Claim 13, Imamura depicts in Figure 11B and teaches on Page 14, Paragraph 5 wherein the image forming unit forms an image where a contour of an opaque object (person) is observable.
7:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 1.
8:	As for Claim 17, Imamura depicts in Figures 1, 2 and 11 and teaches Page 12, Lines 1-15 and Page 13, Lines 1-29 An imaging system comprising: polarized lighting which applies light that is linear polarized light (Qa); an imaging unit (IP) which has a pixel group that includes a first pixel group (Pa3) including a pixel capable of receiving light having a first polarization direction, and a second pixel group (Pa1, Pa2 and Pa4); and an image forming unit  (processing unit PR 1) which forms a first image 
9:	As for Claim 18, Imamura depicts in Figure 11B and teaches on Page 33, Lines 1-8 lighting (EXL) that applies non-polarized light to an object (Ob) in a direction different from a direction of the polarized lighting (Qa).

Allowable Subject Matter
Claims 2, 4, 7-12, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 23, 2022